Citation Nr: 1800138	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO. 16-45 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th metatarsal-phalangeal joints (MTPJs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a Travel Board hearing in November 2017 and a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJs, is not manifested by overall symptomatology of a severe foot disability.


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 20 percent for the service-connected plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJs, have not been met or more nearly approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJs, (right foot disability) is rated under DC 5284 for foot injuries. DC 5284 provides a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment. 38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was awarded service connection for his plantar condylectomy of the right foot with plantar callus in a December 1970 rating decision, and assigned a 10 percent rating evaluation. In a March 2008 rating decision, the evaluation was increased to 20 percent. In the currently appealed April 2015 rating decision, the 20 percent rating for the disability was continued, and the issue was recharacterized as plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJS.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of 20 percent for a right foot disability. The reasons follow.

The Veteran has reported that he underwent surgery during service which did not relieve pain related to his right foot disability, and he has obtained a prosthesis with the help of a private physician. The Veteran states that his prosthesis is no longer effective in alleviating his symptoms.

VAMC records show the Veteran has received treatment for foot pain and numbness, and assistance with the use of walking aids.

On March 30, 2013, the Veteran received a VA examination. During the examination the Veteran complained of pain at the ball of his foot in the area of his plantar condylectomy of the 3rd MTPJ. The Veteran stated a deep callus to the plantar 3rd MTPJ had resolved over the past several years. The examiner noted moderate-severe pain on palpation to the plantar 3rd MTPJ, and moderate pain with range of motion of the 3rd MTPJ. The examiner noted the regular use of a cane by the Veteran.

In a private medical record from May 30, 2013, the examiner noted moderate to severe pain with palpation on the right heel. The examiner also reported a bone prominence and pain at the 4th MTPJ of the right foot. The examiner reported pain with range of motion at that joint. The examiner assessed the Veteran to have DJD of the 4th MTPJ with pain and shortening of the metatarsal secondary to surgery; hallux valgus, bunion, and hypertrophic bone dorsal 4th MTPJ of the right foot.

On April 4, 2015, the Veteran received another VA examination in connection with his right foot disability. The examiner noted metatarsalgia on the right, resulting in moderate pain on palpation to the planter right 2nd, 3rd, and 4th MTPJ with pain on plantar flexion to the 4th MTPJ and dorsiflexion of the 3rd MTPJ. The examiner also reported hallux valgus resulting in "mild or moderate" symptoms on the right side. The examiner stated that there was pain resulting in pain on weight bearing, disturbance of locomotion and lack of endurance on the right side. The examiner stated that there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time on the right foot. During the examination, the Veteran reported that his use of a cane was now occasional, but he made regular use of over the counter arch supports for foot pain. Diagnostic results also indicated hallux valgus.

On November 14, 2017, the Veteran received a hearing, where he testified to pain on the ball of his foot related to the in-service foot surgery. The Veteran reported that his pain was range from 6 to 7 (out of 10). The Veteran stated that he had difficulty with stability in walking, and made use of a cane when outdoor. The Veteran stated that he received regular treatment at VA medical centers, and declined a surgery that was recommended to him by a physician for his right foot pain.

When considering the above symptoms, the Board finds that they are more in line with "moderately-severe" symptomatology in the right foot, which warrants no more than a 20 percent disability rating for the right foot under DC 5284. 38 C.F.R. § 4.71a. While the Veteran has shown difficulty with a number of activities of daily life, such as walking, experiencing instability, and pain, the Board finds that the symptoms manifested by the Veteran's right foot disability most closely correspond to a moderately severe effect on the activities of daily living. Private and VA examinations have shown that the Veteran's pain is moderate to severe, and the April 2015 VA examination showed the Veteran's symptoms are mild to moderate. During the Veteran's hearing, he indicated that his pain was at a level of 6 or 7 out of 10.

Concerning the symptoms themselves, the right foot disability has primarily manifested as pain, numbness, use of a cane, use of arch supports, instability of station, disturbance of locomotion, and lack of endurance. Having reviewed the evidence of record, including the VA foot examination reports, the VA and private medical records, and the Veteran's own lay statements and testimony, the Board finds that the preponderance of the evidence is against a finding that these symptoms have manifested as a severe foot disability.

Although the Veteran has a diagnosis of hallux valgus and metatarsalgia, the Veteran's current 20 percent rating is higher than the maximum rating for hallux valgus and metatarsalgia under the rating schedule (which is 10 percent), and therefore these diagnostic codes would not assist the Veteran in obtaining a higher rating. 38 C.F.R. §4.71a, DCs 5281 and 5282 

The evidence of record, both lay and medical, in the context of the history of this disability, reflects that for the entire rating period on appeal, the service-connected plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJs, did not manifest as overall symptomatology of at least a severe level. As the preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected right foot disability, the increased disability rating claim must be denied. 38 C.F.R. §4.71a, DC 5284. 

The undersigned notes that she appreciated the Veteran coming to his November 2017 and testifying honestly about his service-connected disability.  The service he provided to this country is greatly appreciated.


ORDER

Entitlement to an increased evaluation in excess of 20 percent for plantar condylectomy, right foot, with plantar callus, hallux valgus, and metatarsalgia to 2nd and 4th MTPJs, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


